            Case 1:20-cv-02804-VSB Document 52 Filed 11/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 COREY HARDIN, DAVID MUHAMMAD, and                       Case No. 1:20-cv-02804-VSB
 CHASE WILLIAMS, individually and on behalf
 of all others similarly situated,                       JOINT STIPULATION AND ORDER
                                                         REGARDING PAGE LIMITS FOR
                        Plaintiffs,                      MOTION TO DISMISS BRIEFING

           v.

 TRON FOUNDATION, JUSTIN SUN, and
 ZHIQIANG (LUCIEN) CHEN,

                        Defendants.


       Plaintiffs Corey Hardin, David Muhammad, and Chase Williams (collectively, “Lead

Plaintiffs”), individually and on behalf of all others similarly situated, and Defendants TRON

Foundation (“TRON”) and Justin Sun (together, the “Stipulating Defendants,” and collectively

with Lead Plaintiffs, the “Stipulating Parties”), by and through their undersigned counsel, hereby

stipulate as follows:

       WHEREAS, on August 24, 2020, Lead Plaintiffs filed an amended class action complaint

(the “Amended Complaint”) against the Stipulating Defendants and defendant Zhiqiang (Lucien)

Chen, which spans 209 pages and contains 103 causes of action under federal and state law (Dkt.

No. 29);

       WHEREAS, on September 17, 2020, Lead Plaintiffs filed a Certificate of Service for

their Amended Complaint (Dkt. No. 35);

       WHEREAS, on October 30, 2020, the Court entered an order directing all Defendants to

answer or otherwise respond to the Amended Complaint by no later than December 15, 2020

(Dkt. No. 49);
            Case 1:20-cv-02804-VSB Document 52 Filed 11/23/20 Page 2 of 3




       WHEREAS, the Stipulating Defendants intend to file a motion to dismiss the Amended

Complaint by no later than December 15, 2020;

       WHEREAS, absent an order extending page limits, the Court’s Individual Rules limit

opening and opposition briefs to 25 pages and limit reply briefs to 10 pages;

       WHEREAS, the Stipulating Parties have met and conferred and hereby agree that good

cause exists to extend the length of the Stipulating Defendants’ opening brief and Lead

Plaintiffs’ opposition brief to 40 pages each, and to extend the length of the Stipulating

Defendants’ reply brief to 16 pages, in light of the complex technical and legal issues presented

as well as the number of causes of action contained within the Amended Complaint; and

       WHEREAS, this proposed extension of pages is consistent with the default proportions

for motion briefing set forth in this Court’s Individual Rules.

       IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for

Lead Plaintiffs and the Stipulating Defendants, subject to the Court’s approval, as follows:

       1.       The Stipulating Defendants’ open brief in support of their motion to dismiss shall

not exceed 40 pages;

       2.       Lead Plaintiffs’ brief in opposition to the Stipulating Defendants’ motion to

dismiss shall not exceed 40 pages; and

       3.       The Stipulating Defendants’ reply brief in support of their motion to dismiss shall

not exceed 16 pages.




                                                 2
         Case 1:20-cv-02804-VSB Document 52 Filed 11/23/20 Page 3 of 3




IT IS SO STIPULATED.


Dated:   November 20, 2020                        Respectfully submitted,

/s/ Jordan A. Goldstein (by consent)              /s/ Dean S. Kristy
Philippe Z. Selendy                               Dean S. Kristy (NY Bar #1945658)
Jordan A. Goldstein                               Casey O’Neill (NY Bar #4715363)
Michelle Foxman                                   Michael S. Dicke (admitted pro hac vice)
Mitchell Nobel                                    Alison C. Jordan (admitted pro hac vice)
SELENDY & GAY, PLLC                               FENWICK & WEST LLP
1290 Sixth Avenue, 17th Floor                     555 California Street, 12th Floor
New York, NY 10104                                San Francisco, CA 94104
pselendy@selendygay.com                           Telephone: 415.875.2300
jgoldstein@selendygay.com                         Facsimile: 415.281.1350
mfoxman@selendygay.com                            Email: dkristy@fenwick.com
mnobel@selendygay.com                             Email: coneill@fenwick.com
                                                  Email: mdicke@fenwick.com
Kyle W. Roche                                     Email: ajordan@fenwick.com
Edward Normand
Velvel (Devin) Freedman                           Attorneys for Defendants TRON Foundation
Jordana L. Haviv                                  and Justin Sun
ROCHE CYRULNIK FREEDMAN LLP
99 Park Avenue, 19th Floor
New York, NY 10016
kyle@rcfllp.com
tnormand@rcfllp.com
vel@rcfllp.com
jhaviv@rcfllp.com

Attorneys for Lead Plaintiffs and the Class




PURSUANT TO STIPULATION, IT IS SO ORDERED.


Dated: _________________,
        November 23       2020

                                                              Hon. Vernon S. Broderick
                                                              United States District Judge




                                              3
